IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


IN RE: B.W.                                   : No. 432 WAL 2019
                                              :
                                              :
PETITION OF: BLAIR COUNTY                     : Petition for Allowance of Appeal
DEPARTMENT OF HUMAN SERVICES                  : from the Order of the Superior Court


                                       ORDER



PER CURIAM

      AND NOW, this 2nd day of June, 2020, the Petition for Allowance of Appeal is

GRANTED. The issue, as stated by petitioner, is:

      Whether the development of a plan satisfies the requirement for an act in
      furtherance of a threat to kill a co-worker for purposes of an involuntary
      commitment under § 302 of the Mental Health Procedures Act?